Citation Nr: 1510531	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  04-25 786	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for large vessel disease, claimed as coronary artery disease.

2. Entitlement to service connection for large vessel disease, claimed as coronary artery disease.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for bilateral kidney cysts.

5. Entitlement to an initial evaluation in excess of 30 percent and to an evaluation in excess of 50 percent from November 22, 2010 for PTSD.

6. Entitlement to an initial compensable evaluation for erectile dysfunction.

7. Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss.

8. Entitlement to an evaluation in excess of 10 percent for vertigo.
 
9. Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

10. Entitlement to an evaluation in excess of 10 percent prior to April 23, 2012 and to an evaluation in excess of 20 percent thereafter for peripheral neuropathy with sciatic radiculopathy of the left lower extremity.

11. Entitlement to separate evaluations for peripheral neuropathy and sciatic radiculopathy of the left lower extremity.

12. Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

13. Entitlement to an increased rating for diabetes mellitus, type II, rated 40 percent disabling.

14. Entitlement to an earlier effective date of entitlement to the 60 percent rating assigned for degenerative disc disease of the lumbosacral spine.

15. Entitlement to an earlier effective date for entitlement to Dependents Educational Assistance (DEA) benefits.

16. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the claims for increased ratings for PTSD and erectile dysfunction in April 2010 for the issuance of a supplemental statement of the case, which has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to special monthly compensation based on housebound status has been raised by the record in a September 11, 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for large vessel disease, hypertension, and bilateral kidney cysts; to earlier effective dates for the assignment of a 60 percent rating for degenerative disc disease of the lumbosacral spine and for DEA benefits; and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied service connection for large vessel disease, claimed as coronary artery disease, in a March 2006 rating decision; the Veteran did not appeal.

2. New and material evidence has been received pertaining to the claim for entitlement to service connection for large vessel disease, claimed as coronary artery disease, and the claim is reopened.

3. Since the date of claim, the Veteran's PTSD has manifested as depressed mood, anxiety without panic attacks, chronic sleep impairment, mild memory loss and suicidal ideation resulting in occupational and social impairment with reduced reliability and productivity.

4. Since November 22, 2010, the Veteran's PTSD has not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

5. At no point has the Veteran's erectile dysfunction been manifested by deformity of the penis with loss of erectile power.

6. The evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level V hearing acuity in the right ear and no more than Level VI hearing acuity in the left ear.

7. The Veteran's vertigo does not cause dizziness with occasional staggering.

8. The Veteran's GERD does not result in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.

9. The Veteran's peripheral neuropathy with sciatic radiculopathy of the left lower extremity manifested as mild incomplete paralysis prior to December 2010.

10. The Veteran's peripheral neuropathy with sciatic radiculopathy of the left lower extremity manifested as moderate incomplete paralysis from December 2010.

11. The Veteran's peripheral neuropathy with sciatic radiculopathy of the left lower extremity has not manifested as moderately-severe incomplete paralysis from April 23, 2012.

12. Separate ratings are not warranted for peripheral neuropathy and sciatic radiculopathy of the left lower extremity because both diagnoses involve the sciatic nerve and are manifested by identical symptoms.

13. The Veteran's peripheral neuropathy of the right lower extremity manifests as mild incomplete paralysis of the sciatic nerve.

14. The Veteran's diabetes mellitus, type II does not require restricted diet, cause episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, and complications that would not be compensable if separately evaluated.


CONCLUSIONS OF LAW

1. The March 2006 rating decision that denied entitlement to service connection for large vessel disease, claimed as coronary artery disease, is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014).

2. New and material evidence pertaining to the claim for service connection for large vessel disease, claimed as coronary artery disease, has been received and the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for an initial 50 percent evaluation for PTSD have been met while the criteria for an evaluation in excess of 50 percent from November 22, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

4. The criteria for entitlement to an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7522 (2014).

5. The criteria for an evaluation in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85 Diagnostic Code 6100 (2014).

6. The criteria for an evaluation in excess of 10 percent for benign paroxysmal vertigo have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6204 (2014).

7. The criteria for an initial evaluation higher than 10 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2014).

8. The criteria for an evaluation in excess of 10 percent prior to December 2010 for peripheral neuropathy and sciatic radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2014).

9. The criteria for an evaluation of 20 percent from December 2010 for peripheral neuropathy and sciatic radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2014).

10. The criteria for an evaluation in excess of 20 percent from April 23, 2012 for peripheral neuropathy and sciatic radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2014).

11. The criteria for separate ratings for peripheral neuropathy and sciatic radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2014).

12. The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2014).

13. The criteria for an evaluation in excess of 40 percent for diabetes mellitus, type II have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the notice letter provided to the Veteran in July 2012 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection for large vessel disease, claimed as coronary artery disease, that were found insufficient in the previous denial.

The Veteran's claims of entitlement to increased ratings for PTSD, erectile dysfunction, and GERD, arise from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

For the claim for an increased rating for peripheral neuropathy and sciatic radiculopathy of the left lower extremity, the Veteran filed a claim for an increased rating in September 2010.  The RO considered this a request for increased ratings for both the left and right lower extremities.  Proper notice was provided in November 2010, prior to the issuance of the initial rating decision.  Regarding the claims for increased ratings for diabetes mellitus, type II and bilateral hearing loss, the Veteran filed a claim for entitlement to TDIU in November 2011.  The RO treated this claim as a claim for increased ratings for diabetes mellitus, type II and bilateral hearing loss.  The RO provided proper notice of the criteria for increased ratings on April 12, 2012, the date the RO issued the rating decision.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond, but the RO also readjudicated the case by way of statements of the case and supplemental statements of the case, the most recent issued in June 2014 after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and private treatment records.  The Veteran submitted private treatment records, copies of VA treatment records, treatise articles addressing various disorders, personal statements, and photographs.  The Veteran was afforded numerous VA Compensation and Pension examinations.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The Veteran had VA examinations for PTSD in December 2008, November 2010, and June 2012.  Each examiner interviewed the Veteran and provided detailed reports describing the Veteran's symptomatology.  However, the December 2008 examiner reviewed the claims file while the November 2010 and June 2012 examiners reviewed only VA treatment records.  The Board finds that the failure of the November 2010 and June 2012 examiners to review the entire claims file not prejudicial to the Veteran.  Here, the claim involves an increased rating and thus, the current severity of the PTSD is at issue.  Moreover, only VA treatment records show treatment of PTSD.  Thus, the examiners had all pertinent evidence for review.  Consequently, the Board finds that each VA examination report is adequate for rating purposes.

The Veteran had VA examinations for erectile dysfunction and related disorders in January 2007, August 2007, December 2010, and June 2012.  The Veteran had VA audiology examinations in December 2010, June 2012, and June 2014 that addressed bilateral hearing loss.  The June 2014 examination report also addressed vertigo.  The Veteran had VA examinations for GERD in December 2010 and June 2012.  The Veteran had VA examinations addressing peripheral neuropathy in December 2010 and June 2012.  The Veteran had a VA examination addressing the severity of his diabetes mellitus, type II, in May 2014.  Each examiner reviewed the claims file, interviewed the Veteran, and provided a detailed report discussing the Veteran's symptomatology.  Therefore, the Board finds that each examination report is adequate for rating purposes.

The Veteran had a VA examination addressing the spine and radiculopathy in July 2012.  The examiner did not indicate whether the claims file had been reviewed.  However, because the examination was conducted for increased rating purposes and because the examiner provided detailed descriptions of the Veteran's sciatic symptomatology, the Board finds that the examination report is adequate for rating purposes.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II. New and Material

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veteran's Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO denied service connection for large vessel disease, claimed as coronary artery disease, in a March 2006 rating decision.  The RO determined that the Veteran had not presented evidence of a current disability.  The Veteran did not appeal or submit new and material evidence in support of his claim within one year of the issuance of the March 2006 decision.  Therefore, the rating decision is final.

Since March 2006, the Veteran has provided VA and private treatment records and personal statements.  As such, the evidence is considered "new".  The question remains as to whether the evidence is "material" to the claim.  Here, VA treatment records dated May 10, 2007 and June 27, 2008 indicate that the Veteran had sinus tachycardia.  Because the medical evidence shows a diagnosis, and the Veteran's claim was previously denied due to the lack of a diagnosis, the Board finds that the medical records are new and material and that the claim should be reopened for consideration on the merits.  To this extent, the appeal is granted.

III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other condition.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board has also considered whether referral for an extraschedular rating is warranted for each increased rating claim before the Board.  Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of each of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

A. PTSD

The Veteran seeks an initial rating in excess of 30 percent for PTSD and to a rating in excess of 50 percent from November 22, 2010 under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

VA treatment records show that the Veteran participated in VA's MOVE program.  A note from this program indicates that in November 2007, the Veteran's GAF score was 62.  A January 2008 VA mental health note shows complaints of bad dreams and forgetfulness.  The Veteran said he tried to rise above his depression and withdrawal from others.  He admitted having suicidal ideation without intent.  He reported that his wife passed away in 2005.  He has three children and is raising two grandchildren.  The provider observed that the Veteran's affect was slightly constricted and mood reclusive and periodically depressed.  He denied current suicidal or homicidal ideation.  The Veteran had fair insight into his mental illness and his judgment was fair.  He was cognitively intact but forgetful.  The diagnosis included depressive disorder, NOS, and alcohol abuse.  PTSD was to be ruled out.  The GAF score was 65.  Other VA mental health treatment records dated throughout 2008 note similar symptoms and GAF scores.

The Veteran submitted a report from S.R., LMFT, Certified Trauma Specialist, PTSD expert.  This report, dated August 2008, shows that the Veteran underwent testing which revealed severe PTSD.  Specific PTSD symptoms were not discussed.

The Veteran had a VA mental health examination in December 2008.  The Veteran reported hypervigilance; hyperstartle response; anger outbursts; interpersonal discomfort and conflicts; past marital and family distress; mild problems with short-term memory, concentration and attention span; flashbacks; and passive thoughts of self-harm without plan or intent.  The Veteran also described himself as socially isolative.  He reported recurrent anger, irritability, depression, and anxiety as well as sleep problems, nightmares, and daytime fatigue.  He stated that his emotional symptoms were of a moderate severity.  The Veteran considered himself retired on disability.  Regarding personal relationships, his wife died in 2005 and he kept in contact with his three sons.  His youngest son lived with him and he was raising two grandchildren.  He socialized minimally with his limited contacts.  He usually stayed home.  He had limited interest in activities and/or leisure pursuits beyond watching television.  Also noted was alcohol abuse.  The Veteran reported that his history of anger and aggressiveness caused difficulty with interpersonal functioning in his marriage and family life, work, and other situations.

The examiner observed that the Veteran had been functioning marginally to fairly in areas such as self-care, family functioning, physical health, socialization, and leisure.  His thought process and communication skills were within normal limits.  The Veteran denied having symptoms of delusions or hallucinations and none were apparent during the examination.  The Veteran was cooperate, maintained good eye contact, and exhibited no inappropriate behavior.  He denied having current suicidal or homicidal ideation, plan, or intent; however, the examiner found that these symptoms had mild impact on present social or occupational functioning.  He was able to maintain personal hygiene and basic activities of daily living.  He was oriented to all three spheres.  His short and long term memory appeared to be without gross deficits, but he reported having mild to occasionally moderate difficulty with attention-span and concentration as well as mild dysfunction with short-term memory in routine day-to-day functioning.  The examiner found this had mild impact on social or occupational functioning.  The Veteran did not have obsessive or ritualistic behavior and his speech was normal, logical, and well oriented.  The Veteran did not report a history of anxiety consistent with panic disorder and no such symptoms were evident.  The Veteran reported that he sometimes had periods of excessive anxiety, often related to concern about his physical health.  The examiner found that this had mild to occasionally moderate impact on social or occupational functioning.

The Veteran presented with dysphoric mood with congruent, sad affect.  He reported recurrent anger, anxiety, and depression.  The examiner found that these symptoms had moderate impact on social or occupational functioning.  The Veteran did not display any unusual impulse control problems but his history of alcohol abuse and anger control issues indicated prior problems with impulse control.  The examiner found no current impact on social or occupational functioning.  The examiner noted the Veteran's report of sleep problems and found that his sleep problems caused moderate impact on his social or occupational functioning.

The examiner diagnosed PTSD, chronic, and alcohol dependence in partial remission.  A GAF score of 65 was assigned.  The examiner opined that that the PTSD symptoms caused reduced reliability and productivity. 

A VA general mental health treatment note dated January 2009 indicates that the Veteran was happy.  The diagnosis was depression, not otherwise specified (NOS).  A GAF score of 75 was assigned. 

In his notice of disagreement, the Veteran stated that he was taking medication for PTSD and that he should be awarded a higher rating because he has to take precautions to remember daily tasks due to his memory lapses and his inability to remember certain events, appointments, and names.  In his substantive appeal, dated August 2009, he stated that his short term memory was worsening and that he should be rated at least 50 percent disabled.  He described his continued sleep problems and duties performed during service.

The Veteran had a VA examination in November 2010.  The veteran reported having occasional bitter anger outbursts, interpersonal discord, exaggerated startle response, and hypervigilant behaviors.  He had moderate problems with attention, concentration, and short-term memory dysfunction.  He reported hypervigilant thoughts, discomfort with crowds and strangers, isolative preferences, and recurrent anxiety, anger and depression.  He had chronic sleep disturbance with troubling dreams or nightmares.  He said his symptoms were of generally moderate to occasionally severe intensity and that frequency and duration varied.

The Veteran reported having a positive relationship with one child.  His support system included a couple of friends and a female friend.  He socialized minimally.  He had no regular activities or leisure pursuits.  He reported a history of anger and aggressiveness which had caused problems in his marital relationship as well as work and other interpersonal relationships.  He said he had suicidal ideation all of the time but had not attempted it.  The examiner stated that in general, the Veteran had been functioning fairly in areas such as self-care in the recent past.  He had been functioning marginally in areas such as employment, family functioning, physical health, social interacting, and recreational pursuits in the recent past.

The examiner observed that the Veteran's thought processes and communication skills appeared to be within normal limits.  The Veteran denied having any delusions or hallucinations.  He was cooperative, maintained good eye contact, and no inappropriate behavior was present.  He reported continuous suicidal ideation but denied plan and intent.  The examiner said this symptom had mild impact on social or occupational functioning.  He was able to maintain personal hygiene and basic activities of daily living.  He was well oriented to all spheres.  His short and long-term memory appeared to be without gross deficits; however, he reported moderate problems with attention and concentration, as well as moderate difficulty with short-term memory function in routine day-to-day procedures.  The examiner found this symptom had moderate impact on social or occupational functioning.  He had no occurrence of obsessive or ritualistic behaviors since his last examination.  His speech was normal.  He did not report a history of anxiety consistent with panic disorder and no symptoms were evidence.  The Veteran presented with a euthymic mood with congruent affect.  He did not display any unusual impulse control problems during the interview.  His prior history of alcohol abuse and anger issues would indicate historical problems with impulse control.  The examiner found that this had a mild impact on social or occupational functioning.  Past impact was severe.  Finally, the Veteran reported chronic sleep disturbance.  He reported getting three to four hours of sleep on average.  He was frequently fatigued during the day and tried to nap to restore energy.  The examiner found that this had moderate impact on social and occupational functioning.  The examiner stated that the Veteran's symptoms caused reduced reliability and productivity.  A GAF score of 55 was assigned.

In February 2011, the Veteran had a GAF score of 70.  In June 2012 the Veteran's reported symptoms included sleep difficulties due to tinnitus and chronic pain issues, combat-related nightmares and sleep issues, depressed mood, and anxiety.  He stated that he was raising his four-year-old granddaughter because his son died and the child's mother abandoned her.  He was respectful and cooperative; his grooming and hygiene were appropriate; his speech was organized, normal rate, rhythm, volume, and prosody; he appeared depressed but no acute symptoms were noted and anxiety was not apparent); and his affect was mood congruent.  The Veteran's thought content was appropriate to the situation.  His thought processes were logical and organized appropriately.  He was alert and oriented and his memory appeared intact.  He was able to perform activities of daily living.  

Another June 2012 treatment record shows the Veteran reported that his PTSD symptoms had not changed over the years.  He continued to experience nightmares once weekly, and increased startle, hypervigilance, constant checking outside especially at night.  He reported occasional panic and anxiety.  He noted the symptoms are worse with increasing depression.  He experienced sadness mostly all day/every day but did have brief moments of enjoyment relating to family interactions.  He reported decreased functioning with depression.  He was isolating and frequently remaining in bed but also explained that this was partly secondary to his severe chronic back pain.  Regarding anger issues, he provided inconsistent answers.  He first stated that it was "well-controlled" but then said he did not keep weapons because he would be afraid he would use them on someone.  He reported having a high tolerance for anger but feels that he would be at risk for acting in violence.  He had difficulty falling asleep and staying asleep.  The provider observed that the Veteran was adequately groomed, had good eye contact, and was cooperative and appropriate throughout interview.  His speech was normal, psychomotor was average, his mood was depressed and his mood was congruent, mildly dysphoric with blunted affect.  His thought processes were organized and logical and his thought content was appropriate to the situation.  There was no evidence of memory impairment.  Attention was adequate as was insight.  His judgment was intact.  He denied having current suicidal ideation but reported intermittent thoughts as "it would be a quick solution to my problems."  He denied that he ever had a plan.  The diagnosis was depression NOS and PTSD chronic by history.  A GAF score of 50 was assigned. 

The Veteran had a VA mental health examination in June 2012.  The Veteran reported that he worked three and a half months a year doing tax returns.  He stopped working his regular job in 2006 due to back pain.  He lived with three of his grandchildren and was pursuing the adoption of his granddaughter.  Symptoms included recurrent and distressing recollections and dreams of the trauma; reexperiencing; intense psychological distress and reactivity at exposure to cues that symbolize or resemble an aspect of the traumatic event; persistent avoidance of stimuli associated with the trauma; and numbing of general responsiveness.  The Veteran avoided activities, places, or people that triggered recollections of the trauma, had markedly diminished interest or participation in significant activities, had feelings of detachment or estrangement from others, had restricted range of affect, and had a sense of a foreshortened future.  The Veteran had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  Other symptoms included: depressed mood; anxiety; chronic sleep impairment; flattened affect; and circumstantial, circumlocutory or stereotyped speech.  The examiner observed that the Veteran was dressed appropriately and his hygiene was good.  He remained alert.  His affect was blunted.  His insight was good.  He seemed to be functioning in the average range of intelligence.  He acknowledged problems with sleeping too little, depressed and anxious mood, low energy, troubling memories and nightmares of his combat experience in Vietnam.  He denied problems with eating crying spells, panic attacks, hopelessness, hallucinations or delusions, suicidal or homicidal thoughts.  The diagnosis included PTSD and depressive disorder NOS.  A GAF score of 60 was assigned.  The examiner found that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.

As noted above, prior to November 22, 2010, the Veteran's PTSD was rated 30 percent.  However, the Board finds, giving the Veteran the benefit of the doubt, that a 50 rating is warranted for this period.  Prior to November 2010, the Veteran exhibited symptoms such as depressed mood, anxiety without panic attacks, chronic sleep impairment, suicidal ideation, and mild memory loss.  He also had problems with concentration and attention span.  More importantly, the December 2008 VA examiner found that the Veteran's symptoms caused reduced reliability and productivity, the criteria for a 50 percent rating.  The Board acknowledges that the Veteran's GAF scores for this period ranged from 62 to 75 and that most of the Veteran's symptoms were described as mild; however, in this case, the Board defers to the VA examiner who opined that in light of all of the evidence, that the Veteran's PTSD symptoms caused reduced reliability and productivity, the criteria for a 50 percent rating.  To this extent the appeal is granted.

The evidence dated prior to November 22, 2010 does not show that the Veteran's PTSD was of the severity to warrant a rating in excess of 50 percent.  While he had suicidal ideation, one criterion for a 70 percent rating, his symptoms when considered as a whole are not of the severity to cause occupational and social impairment in most areas.  As noted in the December 2008 VA examination report, the Veteran's short-term memory, attention-span complaints, and concentration difficulties had only mild impact on social or occupational functioning.  His reported anxiety had mild to occasionally moderate impact on social or occupational functioning.  The Veteran kept in contact with his two sons, helped raise his two grandchildren, and minimally socialized with his limited contacts.  The Veteran's suicidal ideation had only mild impact on his social and occupational functioning.  The examiner found that the Veteran's symptoms resulted only in reduced reliability and productivity.  The examiner did not find that the severity of his symptoms resulted in occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  Accordingly, the Board finds that the evidence supports the assignment of a 50 percent rating prior to November 22, 2010, but not higher.

The Board finds that a rating in excess of 50 percent is not warranted from November 22, 2010.  Simply, the evidence does not show symptoms of the severity to cause occupational and social impairment with deficiencies in most areas.  For example, while the Veteran continued to have some suicidal ideation without plan or intent and had occasional anger outbursts, he did not have obsessional rituals; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or inability to establish and maintain effective relationships.  Since November 2010, the Veteran has maintained contact with at least one son and raised three grandchildren.  He currently cares for his youngest grandchild, a toddler, and is trying to adopt her.  In November 2010, his symptoms were described as moderate to occasional severe in intensity.  The examiner found that suicidal ideation had only mild impact on functioning.  The examiner addressed the Veteran's history of problems with impulse control but found that current symptoms have only mild impact on functioning.  Similar findings were noted in June 2012.  Notably, both the November 2010 and June 2012 examiners opined that the Veteran's symptoms result in reduced reliability and productivity.  The examiners did not find that his symptoms were of the severity to cause occupational and social impairment with deficiencies in most areas.  Consequently, the Board finds that the evidence does not support a rating in excess of 50 percent since November 2010.

Briefly, the Board considered the GAF scores for this period, which range between 50 to 70, and finds that the GAF scores do not support the assignment of a rating in excess of 50 percent.  Overall, the Veteran's symptoms are not of the severity to result in occupational and social impairment with deficiencies in most areas or total occupational and social impairment. 
 
The Board has considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App 111.  When comparing the disability picture of the Veteran's PTSD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 50 percent disability rating.  Ratings in excess of the 50 percent currently assigned are provided for certain manifestations of PTSD, but the evidence of record does not demonstrate that such manifestations have been present in this case.  The criteria for the assigned 50 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

With regard to this issue, the Board has considered the doctrine of reasonable doubt.  Based on all of the evidence of record, the Board finds that the Veteran's service-connected PTSD meets the criteria for an initial 50 percent rating, but not higher.  A rating in excess of 50 percent is not warranted for any period, to include from November 22, 2010.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  To the extent that the initial rating for PTSD has been increased to 50 percent disabling, the appeal is granted.

B. Erectile Dysfunction

The Veteran seeks a compensable rating for erectile dysfunction, which has been rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  The RO's use of Diagnostic Code 7522, evaluation of "penis, deformity, with loss of erectile power" indicates that the Veteran's specific disability is not addressed in the Rating Schedule and that the service-connected erectile dysfunction has been rated by analogy to penis deformity with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522.  The Board cannot identify a more appropriate diagnostic code than Diagnostic Code 7522, nor has the Veteran identified one.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Diagnostic Code 7522 provides for a single 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522.

In every instance where the Rating Schedule does not provide a percentage evaluation for a Diagnostic Code, a zero percent evaluation is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. §§ 4.21. 

Although the Veteran has been service connected for erectile dysfunction, there is no actual penile deformity and demonstrated loss of erectile power.  See VA Urology Consult Reports dated December 2001 and August 2002; VA records dated August 2002, August 2007, and November 2010; VA examinations dated January 2007, August 2007, December 2010, and June 2012.  Each of the VA treatment records and examination reports indicate that the Veteran's penis and testicles were normal.

At most, the Veteran has been treated for complaints of foreskin swelling or phimosis, which has been denied service connection and is not an issue currently before the Board.  See VA treatment record dated March 2003; see also Rating Decision dated April 2004.  At a July 2003 consultation, the Veteran reported that his erections were about 70 percent normal and that the erections did not last long enough to complete intercourse.  While a loss of erectile power appears to be indicated, a deformity of the penis was not noted; therefore, the record does not support the assignment of a compensable rating.

In his May 2004 notice of disagreement and July 2004 substantive appeal, the Veteran stated that his penis deformity is linked to candidiasis phimosis which causes lesions on the foreskin and glands.  He claims that the condition causes distortion of the penis as a result of painful inflammation and scaling.  He argues that the distention of the skin results in an abnormal penis which is analogous to penile deformity.  However, as noted above, VA denied entitlement to service connection for phimosis and while medical providers have noted phimosis, the medical providers did not indicate that the condition resulted in deformity of the penis.

In a November 2008 statement, the Veteran argued that the noncompensable rating did not take into consideration the mental anguish and pain and suffering due to erectile dysfunction.  In a June 2009 statement, the Veteran reported that he was circumcised due to his service-connected diabetes and that the surgery resulted in the slight curvature of the penis and loss of foreskin.  Unfortunately, the schedular criteria do not provide for the assignment of a disability rating based on mental anguish and/or subjective pain and suffering due to ED.  However, the Board notes that in the April 2004 rating decision, the Veteran was granted special monthly compensation based on loss of use of a creative organ due to erectile dysfunction.  See 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a).  Although he does not receive a disability rating on a schedular basis, he does receive special monthly compensation benefits for loss of use of a creative organ.  Id.

Absent evidence of penile deformity, a compensable rating is not assignable for erectile dysfunction under Diagnostic Code 7522.  As the criteria for a compensable rating under Diagnostic Code 7522 are not met, a noncompensable (no percent) rating is proper pursuant to 38 C.F.R. § 4.31; see Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  As such, the appeal is denied.

The Board has considered whether referral for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App 111.  A comparison between the level of severity and symptomatology of the Veteran's erectile dysfunction with the established criteria found in 38 C.F.R. § 4.115b, Diagnostic Code 7522 reflects that the diagnostic criteria reasonably describes the Veteran's penile disability level and symptomatology.  The diagnostic criteria convey that evaluations will be assigned for penile disabilities based upon deformity of the penis and associated dysfunction.  The Veteran's erectile dysfunction disability picture has been shown to encompass no such disability which would warrant assignment of a compensable evaluation.  The documentation of record does not show exceptional limitation due to the Veteran's erectile dysfunction beyond that contemplated by the rating schedule.  Therefore, the Board determines that referral of the claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In light of above, entitlement to a compensable rating for erectile dysfunction, to include referral for consideration of an extraschedular evaluation, is not warranted for any period during the pendency of the claim.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The appeal is denied.

C. Hearing Loss

The Veteran seeks an increased rating for his bilateral hearing loss, rated 20 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The basis for evaluating defective hearing is the impairment of auditory acuity as measured by puretone threshold averages within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Puretone threshold averages are derived by dividing the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by four.  Id. 

The puretone threshold averages and the Maryland CNC test scores are given a numeric designation, which is then used to determine the current level of disability based upon a pre- designated schedule.  See Tables VI and VII in 38 C.F.R. § 4.85.  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

In some cases, when an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores, Table VIA will be used, applying only the puretone averages to determine the current level of severity.  38 C.F.R. § 4.85(c).

The Veteran had testing of his hearing acuity in June 2010 at a VA facility.  He reported difficulty understanding speech, especially with background noise and without visual cues.  Testing showed as follows:


500
1000
2000
3000
4000
Right
25
30
55
75
70
Left
25
25
55
95
95

The Veteran's pure tone threshold average was 58 for the right ear and 68 for the left ear.  Speech recognition testing was conducted; however, the audiologist did not use the Maryland CNC test as required under 38 C.F.R. § 4.85(a) for disability benefit purposes.  38 C.F.R. § 4.85(c) provides that use of Table VIa, "Numeric Designation of Hearing Impairment Based Only On Puretone Threshold Average", is to be used only when an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores.  In this case, the audiologist did not certify that use of speech discrimination tests are not appropriate and the provisions of 38 C.F.R. § 4.86 are not applicable.  As such, the test results are not appropriate for rating purposes.

The Veteran had a VA audiology examination in December 2010.  The examiner reviewed the claims file.  The Veteran reported decreased hearing sensitivity.  Testing showed as follows:


500
1000
2000
3000
4000
Right
25
30
50
70
80
Left
25
30
55
95
100

Neither ear exhibited exceptional patterns of hearing loss.  The Veteran's right ear hearing acuity measured a puretone threshold average of 58 decibels with speech recognition of 72 percent.  Thus, under Table VI, his right ear hearing loss corresponds to a numeric designation of 'V'.  38 C.F.R. § 4.85.  The Veteran's left ear hearing acuity measured a puretone threshold average of 70 decibels with speech recognition of 72 percent.  Thus, under Table VI, his left ear hearing loss corresponds to a numeric designation of 'VI'.  38 C.F.R. § 4.85.  The combined numeric designations result in a 20 percent disability rating under Diagnostic Code 6100. 8 C.F.R. § 4.85, Table VII.  Hearing loss was described as mild to severe in the right ear and mild to profound in the left ear.

The Veteran had a VA audiology examination in June 2012.  The examiner reviewed the Veteran's claims file.  Testing showed as follows:



500
1000
2000
3000
4000
Right
25
30
55
75
70
Left
25
25
65
100
100

Neither ear exhibited exceptional patterns of hearing loss.  The Veteran's right ear hearing acuity measured a puretone threshold average of 58 decibels with speech recognition of 76 percent.  Thus, under Table VI, his right ear hearing loss corresponds to a numeric designation of 'VI'.  38 C.F.R. § 4.85.  The Veteran's left ear hearing acuity measured a puretone threshold average of 72 decibels with speech recognition of 80 percent.  Thus, under Table VI, his left ear hearing loss corresponds to a numeric designation of 'IV'.  38 C.F.R. § 4.85.  The combined numeric designations result in a 10 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

The Veteran had another VA audiology examination in June 2014.  The examiner reviewed the claims file.  Testing showed as follows:


500
1000
2000
3000
4000
Right
15
20
40
60
65
Left
15
20
50
95
85

Neither ear exhibited exceptional patterns of hearing loss.  The Veteran's right ear hearing acuity measured a puretone threshold average of 46 decibels with speech recognition of 88 percent.  Thus, under Table VI, his right ear hearing loss corresponds to a numeric designation of 'II'.  38 C.F.R. § 4.85.  The Veteran's left ear hearing acuity measured a puretone threshold average of 63 decibels with speech recognition of 80 percent.  Thus, under Table VI, his left ear hearing loss corresponds to a numeric designation of 'IV'.  38 C.F.R. § 4.85.  The combined numeric designations result in a noncompensable rating under Diagnostic Code 6100. 8 C.F.R. § 4.85, Table VII.

No other private or VA treatment records provide audiometric testing for evaluation of the Veteran's hearing loss.  The Board has considered the Veteran's written lay statements. 

As noted above, the assignment of disability ratings for hearing loss is a mechanical process.  See Lendenmann, 3 Vet. App. at 349.  Here, audiometric testing documented in the VA Compensation and Pension examination reports corresponds to, at most, a 20 percent rating under Table VII.  38 C.F.R. § 4.85.  Consequently, the Board finds that a rating in excess of 20 percent for bilateral hearing loss is not warranted for any period during the pendency of the claim.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  Moreover, the Board finds that referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App 111.  As illustrated above, the Veteran's audiometric testing has shown that his hearing has ranged from noncompensable to 20 percent disabling during the pendency of the claim.  The assignment of disability ratings for bilateral hearing loss is mechanical in nature.  Further, the evidence does not show that bilateral hearing loss interferes with activities of daily living or employment opportunities.  Upon review of the evidence in its entirety, the Board finds that the currently assigned schedular criteria adequately encompass the Veteran's bilateral hearing loss symptoms.  Therefore, referral for extraschedular consideration is not warranted.

In light of above, entitlement to a rating in excess of 20 percent for bilateral hearing loss, to include referral for consideration of an extraschedular evaluation, is not warranted for any period during the pendency of the claim.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The appeal is denied.

D. Vertigo

The Veteran's vertigo is rated 10 percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 6299-6204, covering peripheral vestibular disorders.  Vertigo is not listed in the Rating Schedule.  The regulation 38 C.F.R. § 4.27 provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and '99.'  See 38 C.F.R. § 4.20.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  See 38 C.F.R. § 4.27.  Therefore, Diagnostic Code 6299-6204 indicates that an unlisted disease of the ear, such vertigo, will be rated as peripheral vestibular disorders.  38 C.F.R. § 4.87, Diagnostic Code 6204.

Under Diagnostic Code 6204, a 10 percent rating is assigned for occasional dizziness.  The next highest, 30 percent, rating is assigned for dizziness and occasional staggering.

The Veteran filed a statement in November 2011 that was interpreted as a claim for TDIU.  As such, the RO treated the statement as a claim for an increased rating for service-connected vertigo.  

During a June 2014 VA examination for ear conditions, the Veteran reported having noticed dizziness three years prior.  He also reported that he had not had any dizziness for three years and could attribute past symptoms to his medications.  He stated that since his primary care provider changed the medications, he has been symptoms free.  He described past symptoms as "vertigo" when sitting down from supine position.  He stated that the symptoms lasted 1 to 5 seconds at maximum.  He denied that the symptoms were associated with nausea or vomiting.  No dizziness was reported when rolling in bed, turning his head, walking, or looking up or down.  No other neurological symptoms were reported.  On examination, the Hallpike procedure was performed.  The test revealed no nystagmus in the head left/right or hanging positions and the Veteran did not report vertigo.  The nonrecorded positional evaluation revealed no nystagmus.  No spontaneous nystagmus was reported.

The examiner found no peripheral vestibulopathy, as evidenced on the Hallpike maneuver and positional evaluation, and indicated that symptoms described appeared consistent with postural or orthostatic hypotension.

The Board has reviewed the evidence but finds that a rating in excess of 10 percent for vertigo is not warranted for any period.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The medical evidence does not show and the Veteran does not contend that his vertigo causes dizziness and occasional staggering.  In fact, during his June 2014 VA examination, the Veteran reported that he had not had any dizziness for three years and could attribute prior symptoms to his medications.  Based on the evidence, the Board finds that it does not support the current 10 percent rating much less a rating of 30 percent based on dizziness and occasional staggering.

The Board has also considered whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App 111.  Here, the schedular criteria provide for ratings in excess of 10 percent.  However, the medical evidence does not show and the Veteran does not contend that his vertigo causes dizziness and occasional staggering.  Further, during his June 2014 VA examination, the Veteran reported that he had not had any dizziness for three years.  Based on the evidence, the Board finds that the schedular criteria adequately describe the Veteran's symptoms and that his vertigo does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  Accordingly, referral for consideration of extraschedular rating is not warranted. 

In light of above, entitlement to a rating in excess of 10 percent for vertigo, to include referral for consideration of an extraschedular evaluation, is not warranted for any period during the pendency of the claim.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The appeal is denied.

E. GERD

The Veteran seeks an initial rating in excess of 10 percent for GERD, which has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  GERD is not listed specifically in the Rating Schedule, and the most analogous diagnostic code for the Veteran's GERD is Diagnostic Code 7346 (hiatal hernia).  38 C.F.R. § 4.20 (providing for rating by analogy). 

38 C.F.R. § 4.114 provides that ratings under Diagnostic Codes 7301 through 7329, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  The evidence discussed below establishes that Diagnostic Code 7346 reflects the dominant disability picture.

Under Diagnostic Code 7346, a 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran had a VA examination in December 2010.  The Veteran reported having had GERD as well as a history of hiatal hernia, gastritis, and gastroenteritis.  His symptoms included heartburn, burping, and gas.  Omeprazole gave some relief.  The examiner did not observe a hernia.  An upper gastrointestinal (GI) series showed mild esophageal reflux and possible mild preplyloric antral gastritis.  The Veteran reported that he was not employed due to a bilateral knee replacement.  The examiner assessed mild GERD, antral gastritis, and hiatal hernia, resolved.  Problems associated with his diagnoses included GERD, irritable bowel syndrome, and hiatal hernia.  The condition had no significant effects on employment.  The examiner stated that the irritable bowel syndrome is in remission.

The Veteran had another VA examination in June 2012.  The examiner indicated that the Veteran had been diagnosed with antral gastritis with a history of GERD since the 1970s.  The Veteran had intermittent heartburn when he ate tomato sauce and red chili.  His medications included Omeprazole and Pepcid.  The examiner noted pyrosis, or heartburn; reflux; regurgitation; and sleep disturbance due to esophageal reflux four or more times in the past year.  The examiner did not indicate substernal arm or shoulder pain.  The condition did not impact the Veteran's ability to work.

The Board has reviewed all of the evidence but finds that the evidence does not indicate that the Veteran's GERD has been of the severity to warrant the assignment of the next higher rating of 30 percent during the pendency of the claim.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  Here, while the June 2012 VA examiner found that the Veteran's GERD caused heartburn, reflux, regurgitation, and sleep disturbance, the examiner did not find that it resulted in substernal arm or shoulder pain or symptoms productive of considerable impairment of health.  Both VA examiners found that the condition did not impact the Veteran's ability to work.  No other evidence provided indicates otherwise.  Further, during the course of the appeal, the Veteran has not described any current symptoms he believes to warrant the assignment of a higher rating.

The Board has also considered whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App 111.  Here, the schedular criteria provide for ratings in excess of 10 percent.  However, the severity of the Veteran's symptoms has not been shown to result in substernal arm or shoulder pain or symptoms productive of considerable impairment of health.  Further, the VA examiners found that the Veteran's GERD did not interfere with his ability to work.  Based on the evidence, the Board finds that the schedular criteria adequately describe the Veteran's symptoms and that his GERD does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  Accordingly, referral for consideration of extraschedular rating is not warranted. 

In light of above, entitlement to a rating in excess of 10 percent for GERD, to include referral for consideration of an extraschedular evaluation, is not warranted for any period during the pendency of the claim.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The appeal is denied.

F. Peripheral Neuropathy Bilateral Lower Extremities and Left Sciatic Radiculopathy

The Veteran seeks a rating in excess of 10 percent for his peripheral neuropathy of the right lower extremity.  He seeks a rating in excess of 10 percent for his peripheral neuropathy of the left lower extremity with sciatic radiculopathy prior to April 23, 2012 and to a rating in excess of 20 percent thereafter.  The Veteran's disabilities have been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which pertains to the sciatic nerve.  Diagnostic Code 8520 provides a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately-severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis.  An 80 percent rating is warranted for complete paralysis where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.

The Board observes that the words "mild," "moderate," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2014).

First the Board addresses the Veteran's request that he be awarded a separate rating for peripheral neuropathy of the left lower extremity and for sciatic radiculopathy of the left lower extremity.  In this case, his left lower extremity peripheral neuropathy and sciatic radiculopathy have been rated as one disability because both conditions involve the sciatic nerve, and as such, the symptoms of each diagnosis are identical.  Since the symptoms of both diagnoses are identical, assignment of separate ratings would violate the rule against pyramiding under 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as 'such a result would overcompensate the claimant for the actual impairment of his earning capacity.'  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  Accordingly, because the Veteran's peripheral neuropathy and sciatic radiculopathy of the left lower extremity both involve the sciatic nerve, separate ratings cannot be awarded for each diagnosis.

Regarding entitlement to increased ratings, the Veteran filed a claim for an increased rating for sciatica in September 2010.  Because peripheral neuropathy and sciatic radiculopathy of the left lower extremity are rated based on the same symptoms, both conditions are considered in the claim for an increased rating.  Moreover, at that time, the RO considered the claim as a request for an increased rating for peripheral neuropathy of the right lower extremity.

In support of his claim, the Veteran submitted private treatment records from EPPC.  A record dated July 2010 shows the Veteran reported radiation of his back pain to the lower extremities, with the left side being worse than the right.  Weakness of the lower extremities was reported.  Observed was peripheral neuropathy of the lower extremities with tingling and numbness.  Weakness was not observed.  The Veteran had decreased sensation to light touch and abnormal two point discrimination in his bilateral lower extremities in non dermatomal distribution.

The Veteran had a VA examination in December 2010.  He reported shooting pains in his left leg that had worsened over the past 3 to 4 years.  He stated that the pain was intermittent with remissions.  He took medications for the condition and had a fair response.  The Veteran reported having balance problems.  Reflexes were hypoactive with knee and ankle jerk, bilaterally.  Sensory testing was normal in both lower extremities.  The diagnosis was neuropathy of the left leg, sciatic neuralgia.  The condition caused decreased mobility and strength of the lower extremity as well as pain.  The condition affects his employment because it slowed him down.

The Veteran had a VA examination in June 2012.  The Veteran reported shooting pains of the left leg.  He complained of left big toe numbness and tingling as well as numbness on the lateral aspect of the right lower leg.  He reported moderate paresthesias and/or dysthesias and numbness of the bilateral lower extremities.  Deep tendon reflexes were hypoactive at the knee and ankle bilaterally.  Sensation was decreased at the feet and toes bilaterally.  The examiner indicated that the Veteran had mild, incomplete paralysis of the sciatic nerve, of the bilateral lower extremities.  The examiner stated that the condition did not impact the Veteran's ability to work.

The Veteran had a VA examination for the spine in July 2012.  Muscle strength testing showed 4/5 for left ankle dorsiflexion and left great toe extension.  Sensory testing showed decreased sensation in the left lower leg/ankle and foot/toes.  The examiner stated that the Veteran had moderate constant and intermittent pain, moderate parasthesias and/or dysthesias, and mild numbness of the left lower extremity.  The right lower extremity was normal.  The examiner stated that the left sciatic nerve was involved and that the severity of the left sided radiculopathy was moderate.

In this case, the Board finds that a 20 percent rating is warranted from December 2010 for peripheral neuropathy and sciatic radiculopathy of the left lower extremity.  In December 2010, the examiner found that the Veteran's symptoms caused decreased mobility and strength of the lower extremity and pain.  The examiner said the condition affected employment because it slowed him down.  While the Veteran's symptoms appear to have improved and were documented as mild in June 2012, by July 2012 his symptoms were described as moderate.  As such, the Board finds that a 20 percent rating is warranted for the entire period since December 2010.

Prior to December 2010, the Veteran's left lower extremity symptoms were wholly sensory and at most mild and as such, the currently assigned 10 percent rating for that period is proper.  The evidence does not show that at any time during the pendency of the claim that his symptoms of the left lower extremity manifested as moderately-severe or severe incomplete paralysis.  Moreover, his condition has not caused compete paralysis of the left lower extremity at any time during the pendency of the claim.  As such, the Board finds that a 20 percent rating is warranted from December 2010, the date of the VA examination, but not higher for peripheral neuropathy and sciatic radiculopathy of the left lower extremity.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

Regarding peripheral neuropathy of the right lower extremity, the evidence shows that the Veteran's symptoms of the right lower extremity have been wholly sensory and of mild degree during the pendency of the claim.  Notably, the June 2012 examiner found that the Veteran's disability manifested as mild, incomplete paralysis and did not impact his ability to work.  Further, the right lower extremity was normal at the time of the July 2012 examination.  As such, a rating in excess of 10 percent is not warranted for any period during the pendency of the claim for peripheral neuropathy of the right lower extremity.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

The Board has also considered whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App 111.  Here, the schedular criteria provide for ratings in excess of those assigned.  However, the severity of the Veteran's symptoms has not met the criteria for the next higher rating.  While the December 2010 examiner found that the Veteran's left lower extremity symptoms interfered with work, the Board considered that finding in awarding the 20 percent rating.  The evidence does not show that the symptoms of the right lower extremity interfere with his ability to work.  Based on the evidence, the Board finds that the schedular criteria adequately describe the Veteran's symptoms and that his peripheral neuropathy of the left lower extremity and sciatic nerve involvement  and peripheral neuropathy of the right lower extremity do not present exceptional disability pictures with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  Accordingly, referral for consideration of extraschedular rating is not warranted. 

In summary, the Board finds that the preponderance of the evidence supports a 20 percent rating from December 2010 for peripheral neuropathy of the left lower extremity with sciatic radiculopathy, and to this extent the appeal is granted.  A rating in excess of 20 percent is not warranted for this disability at any time during the pendency of the claim.  Further, because the Veteran's symptoms of peripheral neuropathy and sciatic radiculopathy of the left lower extremity are identical, entitlement to separate ratings for each diagnosis must be denied.  Finally, regarding peripheral neuropathy of the right lower extremity, there is no basis for an increased or staged rating.  As such, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

G. Diabetes Mellitus, Type II

The Veteran's diabetes mellitus type II is rated 40 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 60 percent evaluation is warranted for requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted for requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,443 (May 7, 1996) (defining "regulation of activities," as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

The Veteran filed a claim for entitlement to a TDIU in November 2011.  In conjunction with this claim, the RO adjudicated whether the Veteran was entitled to an increased rating for diabetes mellitus, type II.

VA diabetic group clinic notes dated May 2012 show the Veteran was advised to maintain a healthy diet and begin exercising.  

The Veteran had a VA examination in May 2014.  The examiner observed that the Veteran's diabetes mellitus, type II required prescribed oral hypoglycemic agents and insulin injections but did not require regulation of activities.  The examiner noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis and/or hypoglycemia less than two times a month and that he had not been hospitalized for episodes of ketoacidosis or hypoglycemic reactions in the prior year.  No progressive unintentional weight loss or loss of strength was reported.  The examiner found that the condition did not impact the Veteran's ability to work.

The Board has reviewed the evidence of record, to include the Veteran's statements, but finds that the evidence does not show that his diabetes mellitus, type II requires a restricted diet.  Further, he has not had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, and he has not had complications that would not be compensable if separately evaluated.  Further, the Veteran has not alleged that his diabetes mellitus, type II results in symptoms of the severity described under the schedular criteria for a rating in excess of 40 percent.  As such, the Board cannot find that the criteria for a disability rating in excess of 40 percent have been met at any time during the pendency of the claim.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

The Board has considered whether referral is warranted for consideration of an extraschedular evaluation.  However, the Board finds that the schedular criteria adequately encompass the Veteran's symptoms.  Indeed, the schedular criteria provide for ratings in excess of 40 percent; however, neither the medical evidence nor the Veteran has indicated the presence of symptoms of the severity to warrant a schedular rating in excess of 40 percent.  Moreover, the evidence does not indicate that the diabetes mellitus, type II has required hospitalization or has interfered with employment.  In fact, the Veteran denied being hospitalized for the condition during his VA examination and the VA examiner found that the condition does not interfere with the Veteran's ability to work.  As such, referral for consideration of an extraschedular rating is not warranted.

In summary, the Board finds that the symptoms of the Veteran's diabetes mellitus, type II most nearly approximate the criteria for a 40 percent rating under Diagnostic Code 7913 and a higher initial rating is not warranted at any time during the pendency of the appeal.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence has been received to reopen a claim for service connection for large vessel disease, claimed as coronary artery disease, and to this extent, the appeal is granted.

Entitlement to an initial evaluation of 50 percent for PTSD is granted.

Entitlement to a rating in excess of 50 percent from November 22, 2010 for PTSD is denied.

Entitlement to an initial compensable evaluation for erectile dysfunction is denied.

Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for vertigo is denied.
 
Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) is denied.

Entitlement to an evaluation of 20 percent from December 2010 for peripheral neuropathy and sciatic radiculopathy of the left lower extremity is granted.

Entitlement to an evaluation in excess of 20 percent from April 23, 2012 for peripheral neuropathy and sciatic radiculopathy of the left lower extremity is denied.

Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an increased rating for diabetes mellitus, type II, rated 40 percent disabling is denied.


REMAND

Reason for Remand: To schedule VA examinations to obtain etiology opinions and issue a statement of the case.

The Veteran seeks service connection for a heart condition, claimed as large vessel disease or coronary artery disease.  The Veteran has presented evidence of a diagnosis of sinus tachycardia.  A VA examination has not been conducted to determine whether this diagnosis is related to service, exposure to herbicides during service, or a service-connected disability or whether it has been aggravated by a service-connected disability.  The Board observes that ischemic heart disease is a disease entitled to presumptive service connection based on exposure to herbicides.  38 C.F.R. § 3.309(e).  It is not clear whether sinus tachycardia is a form of or related to ischemic heart disease.  As such, a remand is necessary to determine the etiology of the sinus tachycardia and whether it is causally related to service, exposure to herbicides during service, or a service-connected disability or whether it has been aggravated by a service-connected disability.

The Veteran seeks service connection for hypertension.  Throughout the course of his claim, which has been pending since August 2005, the Veteran has alleged that his hypertension is secondary to his service-connected diabetes mellitus, type II and/or PTSD or possibly secondary to exposure to Agent Orange.  See May 2007 statement, November 2009 statement, and June 2010 Notice of Disagreement.  The Veteran was provided VA examinations in November 2005 and January 2010.  However, the etiology opinion provided in the November 2005 examination report is unclear and does not address the relationships, if any, between hypertension and PTSD or hypertension and Agent Orange exposure.  Further, the examiner did not indicate whether the Veteran's service-connected diabetes mellitus, type II or PTSD has aggravated his hypertension.  Therefore, the November 2005 VA examination report is inadequate for rating purposes.

The January 2010 VA examination report is also inadequate for rating purposes.  The examiner opined that the Veteran's service-connected PTSD did not cause hypertension but the examiner did not indicate whether the PTSD aggravated the condition.  The examiner also did not address the relationship, if any, between hypertension and service-connected diabetes mellitus, type II and/or exposure to Agent Orange.  Consequently, the Board finds that the January 2010 VA examination report is inadequate for rating purposes.

On remand, a VA examination must be scheduled and an opinion provided addressing whether it is at least as likely as not that the Veteran's hypertension is causally related to service, to his service-connected diabetes mellitus, type II, to his service-connected PTSD, or to exposure to Agent Orange.  In the alternative, the examiner must opine whether it is at least as likely as not that the Veteran's hypertension has been aggravated beyond the normal progression of the disability by his diabetes mellitus, type II and/or PTSD.

The Veteran seeks service connection for bilateral kidney cysts.  The Veteran had a VA examination in December 2010.  The examiner opined that the cysts were not caused by or a result of diabetes mellitus, type II.  The examiner stated that there is no documentation that renal cysts are a complication of diabetes mellitus.  He referenced "PDR Diabetes clinical first Edition."  Unfortunately, the examiner did not indicate whether the bilateral kidney cysts have been aggravated by the Veteran's diabetes mellitus.  On remand, an addendum opinion should be obtained addressing the etiology of the Veteran's bilateral kidney cysts and whether the condition was caused or aggravated by the Veteran's diabetes mellitus.

The Board observes that in February 2013, the Veteran filed a notice of disagreement with a November 2012 rating decision disagreeing, in part, with the effective dates assigned for the award of an increased evaluation for his lumbar spine condition and the effective date of the grant of DEA benefits.  While the RO issued a rating decision in March 2014 that modified the effective dates, the RO did not issue a statement of the case addressing these issues.  In September 2014, the Veteran submitted a notice of disagreement continuing to disagree with the assigned effective dates.  Therefore, a remand is necessary for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The TDIU claim is inextricably intertwined with his pending claims remanded herein.  Accordingly, consideration of the Veteran's TDIU claim must be deferred pending the resolution of these pending increased rating and service connection claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records and identified private treatment records, if any.

2. Schedule the Veteran for a VA examination to address the etiology of his heart conditions claimed as large vessel disease, or coronary artery disease, and hypertension.  The claims file and a copy of this remand must be provided to the examiner for review and the examiner must indicate review of these items in the examination report.

All necessary testing must be conducted and all symptoms reported in detail.

a.) The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is causally related to service, to include exposure to herbicides, or to service-connected diabetes mellitus and/or PTSD.  In the alternative, the examiner must indicate whether the Veteran's hypertension has been aggravated or worsened by service-connected diabetes mellitus and/or PTSD.

The examiner must specifically address the relationships, if any, between hypertension and diabetes mellitus and between hypertension and PTSD, to include whether the service-connected disabilities aggravated his hypertension.

b.) For sinus tachycardia and any other heart condition identified, opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sinus tachycardia and any other heart condition are causally related to service, to include exposure to herbicides, or to his service-connected diabetes mellitus and/or PTSD.  In the alternative, the examiner must indicate whether the Veteran's sinus tachycardia and any other identified heart condition have been aggravated or worsened by service-connected diabetes mellitus and/or PTSD.

The examiner must specifically address the relationships, if any, between sinus tachycardia and/or any other heart condition and diabetes mellitus and between sinus tachycardia and/or any other heart condition and PTSD, to include whether the service-connected disabilities aggravated his hypertension.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the articles provided by the Veteran that address his claimed heart conditions as well as the Veteran's lay statements.

3. Schedule the Veteran for a VA examination to address the etiology of his bilateral kidney cysts.  The claims file and a copy of this remand must be provided to the examiner for review and the examiner must indicate review of these items in the examination report.

All necessary testing must be conducted and all symptoms reported in detail.  

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral kidney cysts are causally related to service or to service-connected diabetes mellitus.  In the alternative, the examiner must indicate whether the Veteran's bilateral kidney cysts have been aggravated or worsened by service-connected diabetes mellitus.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's lay statements.

4. Then, readjudicate the Veteran's claims, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board.

5. Issue a statement of the case for the Veteran's claims seeking earlier effective dates for the assignment of the 60 percent rating for his lumbar spine disability and award of DEA benefits.  If the Veteran perfects his appeal by submitting a VA Form 9 or equivalent, then the claims should be forwarded to the Board for adjudication.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


